DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 4/22/2021 and 2/19/2021 are being considered.  
Response to Amendment
The Examiner acknowledges the amendment to claims 21 and 22.  The previous 112 rejections are withdrawn.
The Examiner acknowledges the amendments to claims 16, 24, and 29.  The previous 102 rejections are withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP2013230199) in view of Muramatsu (Wo2016098392).
Regarding claim 16 (Currently Amended) Yoshida discloses a robot cleaner comprising: 
a body (Item 2) including a front (Figure 3 “FW”), a rear (near Item 26), and a vacuum inlet (Item 6) disposed therebetween;
at least one driven wheel (Item 29); 
at least one side brush (Item 10) comprising a hub configured to rotate about a pivot axis and a plurality of side brush bristles extending from the hub (Figure 3); and 
at least one side brush deflector (Items 70 and 71) configured to deflect debris propelled by the at least one side brush towards the vacuum inlet, the at least one side brush deflector comprising a plurality of deflector bristles extending downwardly from a floor facing surface of the robot cleaner generally towards a floor such that at least some of the plurality of side brush bristles pass through or underneath at least (Lines 488-489 and 529-555 of translation).
Yoshida fails to explicitly disclose the pivot axis being disposed in front of the vacuum inlet and at least one side brush deflector at least partially disposed between the vacuum inlet and the pivot axis of the atleast one side brush.
Muramatsu teaches a robot cleaner with a side brush (Figure 6, Item 10) wherein the pivot axis being disposed in front of the vacuum inlet (Item 31) and at least one side brush deflector (Items 5a and 6a; other embodiments shown in 12a-18b show different types of deflectors) at least partially disposed between the vacuum inlet and the pivot axis of the atleast one side brush.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to move the side brush and side brush deflector of Yoshida to be in front of the vacuum inlet as taught by Muramatsu.  Doing so would allow the debris picked up by the side brush to efficiently be directed and disposed within the vacuum inlet 
The term “at least partially dispose” (used several times throughout the claims) is a broad limitation to be interpreted as a small part, not necessarily the whole part being between the two structural components.   
Regarding claim 17 (Original) Yoshida in view of Muramatsu disclose the robot cleaner of claim 16, wherein the plurality of deflector bristles extend downwardly from the floor facing surface and contact the floor (Yoshida Lines 488-489 of translation).  
Regarding claim 18 (Previously Presented) Yoshida in view of Muramatsu disclose the robot cleaner of claim 16, wherein the at least one side brush includes a first and a second side brush (Yoshida Figure 3), and wherein the at least one side brush deflector includes a first and a second side brush (Yoshida best shown in Figure 6) deflector extending downwardly from the floor facing surface of the robot cleaner generally towards the floor such that at least some of the plurality of bristles of the first and second side brushes pass through or underneath at least a portion of the plurality of Page 2 of 13 deflector bristles of the first and the second side brush deflectors, respectively, the first and the second side brush deflectors arranged to form a debris chute (Yoshida best shown in figures 7 and 8) configured to deflect debris propelled by the first and second side brush towards the vacuum inlet (Yoshida Lines 488-489 and 529-555 of translation; and Muramatsu, translation lines 38-44). 
Regarding claim 19 (Original) Yoshida in view of Muramatsu disclose the robot cleaner of claim 18, wherein the debris chute tapers in a direction moving from a front of the robot cleaner towards the vacuum inlet (Yoshida best shown in Figure 8; Muramatsu shows in a similar taper in figure 15 and 18 item 406a).  
Regarding claim 20 (Original) Yoshida in view of Muramatsu disclose the robot cleaner of claim 16, wherein the at least one side brush deflector is disposed at least partially between the driven wheel and the vacuum inlet (Yoshida Figure 3).  
Regarding claim 21 (Currently Amended) Yoshida in view of Muramatsu disclose the robot cleaner of claim 16, wherein the at least one side brush is configured to rotate about the pivot axis substantially perpendicular to the floor facing surface of the robot cleaner (Figure 3).  
Regarding claim 22 (Currently Amended) Yoshida in view of Muramatsu disclose the robot cleaner of claim 16, further comprising an agitator disposed at least partially within the vacuum inlet (Yoshida Item 9).  
Regarding claim 23 (Previously Presented) Yoshida in view of Muramatsu disclose the robot cleaner of claim 16, wherein the at least one side brush deflector includes a first and a second side brush deflector extending along a first and a second longitudinal axis and downwardly from the floor facing surface of the robot cleaner generally towards the floor, wherein the first and second longitudinal axes tapered towards the vacuum inlet (Yoshida Figure 6 shows Items 70 and 71 on each side of the vacuum inlet and on a raised surface.  The raised (tapered) surface is in front of the vacuum inlet).  
Regarding claim 24 (Currently Amended) Yoshida discloses a robot cleaner comprising: Page 3 of 13 
a body (Item 2) a front (Figure 3 “FW”), a rear (near Item 26), and a vacuum inlet (Item 6) disposed there between;
at least one driven wheel (Item 29); 
at least one side brush (Item 10) comprising hub configured to rotate about a pivot axis and a plurality of side brush bristles extending from the hub (Figure 3); and 
at least one side brush deflector (Item 70 and 71) configured to deflect debris propelled by the at least one side brush towards the vacuum inlet, the at least one side brush deflector comprising at least one of a strip of flexible material or a plurality of deflector bristles extending downwardly from a floor facing surface of the robot cleaner and contact a floor such that at least some of the plurality of side brush bristles pass through or underneath the at least one side brush deflector (Lines 488-489 and 529-555 of translation).  

Muramatsu teaches a robot cleaner with a side brush (Figure 6, Item 10) wherein the pivot axis being disposed in front of the vacuum inlet (Item 31) and at least one side brush deflector (Items 5a and 6a; other embodiments shown in 12a-18b show different types of deflectors) at least partially disposed between the vacuum inlet and the pivot axis of the atleast one side brush.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to move the side brush and side brush deflector of Yoshida to be in front of the vacuum inlet as taught by Muramatsu.  Doing so would allow the debris picked up by the side brush to efficiently be directed and disposed within the vacuum inlet (Muramatsu, translation lines 38-44).  Further it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).
Regarding claim 25 (Previously Presented) Yoshida in view of Muramatsu disclose the robot cleaner of claim 24, wherein the at least one side brush includes a first and a second side brush (Yoshida Figure 3), and wherein the at least one side brush deflector includes a first and a second side brush deflector extending downwardly from the floor facing surface of the robot cleaner generally towards the floor such that at least some of the plurality of bristles of the first and second side brushes pass through or underneath at least a portion of the first and the second side brush deflectors, respectively (Yoshida Lines 488-489 and 529-555 of translation).. 
Regarding claim 26 (Previously Presented) Yoshida in view of Muramatsu disclose the robot cleaner of claim 25, wherein the first and the second side brush deflectors are arranged to form a debris chute (Yoshida best shown in Figures 7 and 8) configured to deflect debris propelled by the at least one side brush towards the vacuum inlet )Muramatsu shows in a similar taper in figure 15 and 18 item 406a).  
Regarding claim 27 (Previously Presented) Yoshida in view of Muramatsu disclose the robot cleaner of claim 26, wherein the debris chute tapers in a direction moving from a front of the robot cleaner towards the vacuum inlet (Yoshida Figure 8).  
Regarding claim 28 (Previously Presented) Yoshida in view of Muramatsu disclose the robot cleaner of claim 24, wherein the at least one side brush deflector is disposed at least partially between the driven wheel and the vacuum inlet (Yoshida Figure 3).  
Regarding claim 29 (Currently Amended) Yoshida discloses a robot cleaner comprising: 
a body (Item 2) including a front (Figure 3 “FW”), a rear (near Item 26), and a vacuum inlet (Item 6) disposed there between; 
at least one driven wheel (Item 29); 
at least one side brush (Items 10) comprising hub configured to rotate about a pivot axis and a plurality of side brush bristles extending from the hub beyond a periphery of the body (Figure 3); and 
at least one side brush deflector (Items 70 and 71) configured to deflect debris propelled by the at least one side brush towards the vacuum inlet, the at least one side brush deflector comprising at least one of a strip of flexible material or a plurality of deflector bristles extending downwardly from a floor facing surface of the robot cleaner generally towards a floor such that at least some of the plurality of side brush bristles pass through or underneath at least a portion of the at least one side brush deflector (Lines 488-489 and 529-555 of translation).
Yoshida fails to explicitly disclose the pivot axis being disposed in front of the vacuum inlet and at least one side brush deflector at least partially disposed between the vacuum inlet and the pivot axis of the atleast one side brush.
Muramatsu teaches a robot cleaner with a side brush (Figure 6, Item 10) wherein the pivot axis being disposed in front of the vacuum inlet (Item 31) and at least one side brush deflector (Items 5a and 6a; other embodiments shown in 12a-18b show different types of 
Regarding claim 30 (Previously Presented) Yoshida in view of Muramatsu disclose the robot cleaner of claim 29, wherein the plurality of deflector bristles extend downwardly from the floor facing surface and contact the floor (Yoshida Lines 488-489).  
Regarding claim 31 (Previously Presented) Yoshida in view of Muramatsu disclose the robot cleaner of claim 29, wherein the at least one side brush deflector includes a first and a second side brush deflector extending along a first and a second longitudinal axis and downwardly from the floor facing surface of the robot cleaner generally towards the floor, wherein the first and second longitudinal axes tapered towards the vacuum inlet (Yoshida Figure 6 shows Items 70 and 71 on each side of the vacuum inlet and on a raised surface.  The raised (tapered) surface is in front of the vacuum inlet; Muramatsu shows in a similar taper in figure 15 and 18 item 406a).  
Regarding claim 32 (Previously Presented) Yoshida in view of Muramatsu disclose the robot cleaner of claim 31, wherein the debris chute tapers in a direction moving from a front of the robot cleaner towards the vacuum inlet (Yoshida Figure 6).  
Regarding claim 33 (Previously Presented) Yoshida in view of Muramatsu disclose the robot cleaner of claim 29, wherein the at least one side brush deflector is disposed at least partially between the driven wheel and the vacuum inlet (Yoshida Figure 3).  
Regarding claim 34 (Previously Presented) Yoshida in view of Muramatsu disclose the robot cleaner of claim 29, wherein the at least one side brush deflector comprises at least one 
Regarding claim 35 (Previously Presented) Yoshida in view of Muramatsu disclose the robot cleaner of claim 29, wherein the at least one side brush deflector comprises a plurality of deflector bristles extending downwardly from the floor facing surface of the robot cleaner generally towards the floor (Yoshida Lines 488-489 and 529-555 of translation).
Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 24, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723